DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090015015 A1 to Joutsiniemi.
Regarding claim 1, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) coupled to the flotation assembly and disposed in an airflow above the water, the first harnessing assembly configured to harness the airflow to create a first rotational energy; and 
a second harnessing assembly (water turbine under float) coupled to the flotation assembly and disposed in the water, the second rotational assembly configured to harness movement of the water to create a second rotational energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second rotational energies into electrical energy.
Regarding claim 2, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).
Regarding claim 3, Joutsiniemi discloses the first and second harnessing assemblies each include at least one paddle (Fig. 8: helical paddles).
Regarding claim 4, Joutsiniemi discloses the at least one paddle is configured to unidirectionally rotate [0007].
Regarding claim 5, Joutsiniemi discloses the second harnessing assembly is configured to create the second rotational energy from wave movement within the water and current movement within the water [0038].
Regarding claim 15, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) extending from the flotation assembly into an airflow above the water, the first harnessing assembly having a first helical paddle [0007] to harness the airflow to generate a first rotational energy; and 
a second harnessing assembly (water turbine under float) extending from the flotation assembly into the water, the second harnessing assembly having a second helical paddle [0007] to harness movement of the water to generate a second rotational energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second rotational energies into electrical energy.
Regarding claim 17, Joutsiniemi discloses the second harnessing assembly is configured to generate the second rotational energy from wave movement of the water and current movement of the water [0038].
Regarding claim 18, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al.
Regarding claim 6, Joutsiniemi discloses a system as described above. 
However, it fails to disclose the second harnessing assembly is pivotally coupled to the flotation assembly.
Yamamoto et al. teaches the second harnessing assembly (Fig. 19: 1934) is pivotally coupled (1930) to the flotation assembly (above 1930).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the collar section as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi.
One would have been motivated to do so to orient the assembly in the direction of the current. 
Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al.
Regarding claim 7, Joutsiniemi discloses a system comprising:
a flotation assembly (Fig. 8: football shaped float) configured to float in water (water lines); 
a first harnessing assembly (wind turbine above float) extending from the flotation assembly into an airflow above the water, the first harnessing assembly harnessing the airflow to generate a first kinetic energy; and 
a second harnessing assembly (water turbine under float) extending from the flotation assembly into the water, the second harnessing assembly harnessing movement of the water to generate a second kinetic energy; and 
wherein the flotation assembly includes a generating module (each turbine has a generating module; see Fig. 2: 24) to convert the first and second kinetic energies into electrical energy.
However, it fails to disclose the first harnessing assembly configured to orient the first harnessing assembly corresponding to a direction of the airflow; and the second harnessing assembly coupled to the flotation assembly to self-orient corresponding to a direction of the movement of the water.
Yamamoto et al. teaches the first harnessing assembly configured to orient the first harnessing assembly corresponding to a direction of the airflow (Fig. 1: 108); and the second harnessing assembly coupled to the flotation assembly to self-orient corresponding to a direction of the movement of the water (Fig. 19: 1930).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotatable base and collar section as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi.
One would have been motivated to do so to orient the assemblies in the direction of fluid flow. 
Regarding claim 8, the combination of Joutsiniemi and Yamamoto et al. discloses each of the first and second harnessing assemblies includes a plurality of paddles (Joutsiniemi, Figs. 8 and 4a; Yamamoto et al., Fig. 1).
Regarding claim 9, Joutsiniemi discloses the paddles are configured as helical paddles [0007].
Regarding claim 10, Joutsiniemi discloses the paddles are configured to unidirectionally rotate [0007].
Regarding claim 11, Joutsiniemi discloses the second harnessing assembly is configured to generate the second kinetic energy from wave movement of the water and current movement of the water [0038].
Regarding claim 12, Joutsiniemi discloses an anchor (Fig. 8a: anchor line) configured to couple the flotation assembly to a structure (sea bed).
Regarding claim 14, the combination of Joutsiniemi and Yamamoto et al. discloses the second harnessing assembly is pivotally coupled (Yamamoto et al., Fig. 19: 1930) to the flotation assembly.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al. as applied to claim 7 above and further in view of US 20170194837 A1 to Sichau et al.
Regarding claim 13, Joutsiniemi and Yamamoto et al. discloses a system as described above. 
However, it fails to disclose a controller configured to transmit the electrical energy.
Sichau et al. teaches a controller (Fig. 10: 190) configured to transmit the electrical energy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the controller as disclosed by Sichau et al. to the system disclosed by Joutsiniemi and Yamamoto et al.
One would have been motivated to do so to transmit the generated power for useful purposes. 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20100219645 A1 to Yamamoto et al.
Regarding claim 16, Joutsiniemi discloses a system as described above. 
However, it fails to disclose the second harnessing assembly is pivotally coupled to the flotation assembly.
Yamamoto et al. teaches the second harnessing assembly (Fig. 19: 1934) is pivotally coupled (1930) to the flotation assembly (above 1930).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the collar section as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi.
One would have been motivated to do so to orient the assembly in the direction of the current. 
Regarding claim 20, Joutsiniemi discloses a system as described above including the first helical paddle.  
However, it fails to disclose the first harnessing assembly is configured to orient corresponding to a direction of the airflow.
Yamamoto et al. teaches the first harnessing assembly (Fig. 1: 104) is configured to orient (108) corresponding to a direction of the airflow.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the rotatable base as disclosed by Yamamoto et al. to the system disclosed by Joutsiniemi.
One would have been motivated to do so to orient the assembly in the direction of the wind. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090015015 A1 to Joutsiniemi in view of US 20170194837 A1 to Sichau et al.
Regarding claim 19, Joutsiniemi discloses a system as described above. 
However, it fails to disclose a controller configured to transmit the electrical energy.
Sichau et al. teaches a controller (Fig. 10: 190) configured to transmit the electrical energy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the controller as disclosed by Sichau et al. to the system disclosed by Joutsiniemi.
One would have been motivated to do so to transmit the generated power for useful purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832